Name: 79/614/EEC: Commission Decision of 22 June 1979 relating to the urgent supply of durum wheat as food aid to the League of Red Cross Societies (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  plant product;  non-governmental organisations;  cooperation policy
 Date Published: 1979-07-10

 Important legal notice|31979D061479/614/EEC: Commission Decision of 22 June 1979 relating to the urgent supply of durum wheat as food aid to the League of Red Cross Societies (Only the Italian text is authentic) Official Journal L 172 , 10/07/1979 P. 0016 - 0017Commission Decisionof 22 June 1979relating to the urgent supply of durum wheat as food aid to the League of Red Cross Societies(Only the Italian text is authentic)(79/614/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals [1], as last amended by Regulation (EEC) No 1254/78 [2],Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 laying down the conditions for the mobilization of cereals as food aid [3], and in particular Article 6 thereof,Having regard to Council Regulation (EEC) No 696/76 of 25 March 1976 derogating from Regulation (EEC) No 2750/75 in respect of mobilization procedures for cereals to be supplied as food aid [4];Whereas on 8 May 1979 the Council of the European Communities declared that it proposed, by way of Community action, to grant 300 tonnes of durum wheat to the League of Red Cross Societies under its 1978/79 food-aid programme;Whereas, in view of the need to provide quick aid, it is necessary to have recourse to contracts by mutual agreement;Whereas Council Regulation (EEC) No 652/79 of 29 March 1979 [5], laid down the coefficient for expressing amounts, fixed in units of account, in ECU;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS DECISION:Article 11. In accordance with Article 1 of Council Regulation (EEC) No 696/76 of 25 March 1976, the Azienda di Stato per gli interventi sui Mercati Agricoli (AIMA) via Palestro, 81, Roma (intervention agency) shall conclude a private contract for the mobilization of 300 tonnes of durum wheat in stock in its intervention stores listed in the Annex for delivery to the League of Red Cross Societies.2. In concluding the private contract, AIMA must seek the least onerous terms possible.3. The contract shall be for the purchase and supply of the products to the dock or in the lighter where applicable in the port of Assab.4. The product shall be delivered in 50 kg new jute sacks, in one lot.Minimum weight of the sacks shall be 600 grams. On each sack shall be printed a red cross of 15 Ã  15 cm, followed by:"Durum wheat / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution."To allow for the possibility of re-bagging, the successful tenderer shall supply 2 % of new empty sacks, of the same quality as those containing the goods but with the printing followed by a capital letter "R".Article 2The product referred to in Article 1 must be of fair and sound merchantable quality, be free from odour, and correspond at least to the quality standard laid down in Commission Regulation (EEC) No 1569/77 of 11 July 1977, as amended by Regulations (EEC) No 1600/78 of 7 July 1978 and (EEC) No 3017/78 of 21 December 1978.Article 31. A security of a value of 6 ECU per tonne shall be given by the party concerned on the signature of the contract. It shall be released on the completion of the operations in question within the time limit laid down and also for those quantities not realized due to force majeure.2. The security provided for in paragraph 1 may be given in the form of a cash deposit or of a guarantee issued by a credit institution conforming to the criteria laid down by the Member State.Article 4Loading shall be carried out in August 1979.Article 5The intervention agency shall request the interested party to supply the following information:(a) a statement giving details of the quantities loaded, the quality of the products and their packaging;(b) the date of the departure of the ships; the expected date of arrival of the products at their destination;(c) all possible contingencies which might occur during transportation of the products.The intervention agency shall transmit the information indicated to the Commission as soon as it is received together with a copy of the private contract.Article 6The Decision is addressed to the Italian Republic.Done at Brussels, 22 June 1979.For the CommissionFinn GundelachVice-President[1] OJ No L 281, 1. 11. 1975, p. 1.[2] OJ No L 156, 14. 6. 1978, p. 1.[3] OJ No L 281, 1. 11. 1975, p. 89.[4] OJ No L 83, 30. 3. 1976, p. 8.[5] OJ No L 84, 4. 4. 1979, p. 1.--------------------------------------------------ANNEXTonnage cif | Address of store | Town at which stored |300 | Fedit | Fangariu |--------------------------------------------------